PER CURIAM.
A jury found Ernest Julius Buckley (Buckley) guilty of misdemeanor child abuse committed on August 21, 1995, in Escambia County. The trial judge withheld adjudication, and sentenced Buckley to one year of probation, and certain costs. Buckley appeals.
We affirm without discussion Buckley’s conviction. We also affirm Buckley’s sentence, with the exception of the cost of copies of medical records ($11), and of jurors’ lunches ($28.79). Where there is no statutory authority for a cost, it must be reversed. Snyder v. State, 662 So.2d 1033, 1033 (Fla. 1st DCA 1995); Brown v. State, 681 So.2d 834 (Fla. 1st DCA 1996), review denied, No. 89,219, — So.2d — (Fla. Jan. 27, 1997). No statutory authority was given for these costs in the written order; these costs thus must be reversed without prejudice to the reimposition of statutorily authorized costs after proper notice and hearing, provided that the written order recites citation to statutory authority for any costs imposed. Taylor v. State, 672 So.2d 580 (Fla. 1st DCA 1996).
We thus affirm Buckley’s conviction and sentence, with the exception of the costs Buckley challenges. We remand for consistent proceedings on these costs.
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.